Citation Nr: 0943530	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978.  The Veteran also had service in the National Guard 
until February 2002.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision which, in 
pertinent part, continued the denial of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine.  The Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing has been reviewed and associated 
with the claims file.  This claim was remanded in August 2008 
for additional development.  


FINDING OF FACT

Competent medical evidence shows that the Veteran's 
degenerative arthritis of the lumbar spine is causally 
related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for degenerative arthritis of 
the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II. Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
degenerative arthritis of the lumbar spine is warranted.  

Numerous service treatment records show that the Veteran 
sustained injuries to his lumbar spine while serving on 
active duty.  A July 1975 service treatment record showed 
that the Veteran complained of lower back pain that had been 
transient for days.  A July 1978 service treatment record 
showed that the Veteran stated than he had been involved in 
an automobile accident that had caused low back pain.  The 
Veteran stated that he had experienced moderate back pain 
periodically since that accident.  A December 1995 periodic 
examination report showed that the Veteran had been seeing a 
chiropractor since 1993 when he was injured in an automobile 
accident.  An October 1996 periodic examination report showed 
that the Veteran was involved in a motor vehicle accident in 
1993 and suffered from back pain and a pinched nerve.  A 
February 1999 periodic examination report showed that the 
Veteran had tenderness and spasm on the lumbar spine, L-5.  
It was noted that the Veteran had a history of back injury 
from a motor vehicle accident in 1991 and that he was on 
permanent profile.  

A private treatment record dated in April 1996 showed that 
the Veteran had been diagnosed with chronic cervical, 
thoracic, lumbrosacral and sacroiliac strain/sprains with 
associated subluxation complexes, muscle spasming, muscle 
weakness, headaches, cephalgia, lumbalgia, continuing 
cervical radiculoneuralgia into the left upper extremity and 
continuing radiculoneuralgia to the left lower extremity.  
The chiropractor stated that in his professional opinion the 
Veteran would suffer some permanency in the neck and lower 
back regions as it related to the motor vehicle accident and 
his condition appeared to be progressive based on subjective 
and objective findings.  

A March 1999 VA treatment record showed that the Veteran 
complained of degenerative joint disease and low back pain.  
He was assessed as having degenerative joint disease and was 
continued on darvocet for pain relief.  
July and December 1999 VA outpatient treatment records showed 
that the Veteran complained of low back pain and degenerative 
joint disease was listed as an active medical problem.  

The Veteran was afforded a VA examination in January 2009.  
The Veteran reported constant low back pain that had 
progressively gotten worse.  The location of the pain was the 
mid to low spine area with distribution to both legs.  The 
Veteran described the pain as a combination of dull aches 
with sharp and shooting pains.  The Veteran rated his pain an 
eight on a scale from one to ten.  He reported taking 
hydrocodone, methocarbamol, and acetaminophen.  The Veteran 
stated that his pain aggravated with bending, lifting, as 
well as carrying objects.  He denied the use of canes, 
crutches, or walkers.  He reported occasionally using a 
brace.  

Upon physical examination, the Veteran's gait was normal.  He 
could not walk on toes and heels, but he could perform tandem 
walking.  The Veteran had flat lumbar lordosis.  The Veteran 
had objective evidence of painful motion without spasm, 
weakness, tenderness, or atrophy.  Sensory was intact to 
pain, light touch, vibration, position, and temperature to 
both of his lower extremities.  X-rays of the lumbrosacral 
spine revealed minimal degenerative changes of the lumbar 
spine with disk space narrowing at L5-S1.  The Veteran was 
diagnosed with degenerative changes of the lumbar spine with 
disk space narrowing at L5-S1.  The examiner opined that the 
Veteran's current diagnosis for lower back condition was 
multifactorial.  It was more likely from his car wrecks-
service, out of service; heavy duty jobs in service and out 
of service; as well as wear and tear which led to 
degeneration due to age.  

In August 2007 the Veteran testified that he first hurt his 
back in 1975 when he was in the Marine Corps and was involved 
in a motor vehicle accident on Parris Island, South Carolina.  
The Veteran stated he was taken to the air station where he 
was told he had sprains and minor injuries and he was put on 
light duty.  The Veteran also testified that he was in a 
second motor vehicle in 1989 when he was in the National 
Guard.  The Veteran submitted buddy statements after the 
hearing pertaining to this accident.  The Veteran testified 
to a third motor vehicle accident that occurred in 1998/1999 
when he was on active duty with the 201 Artillery out of 
Kingwood.  

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Here, the Veteran has medical evidence of a 
current disability; the January 2009 examiner diagnosed the 
Veteran with degenerative changes of the lumbar spine with 
disk space narrowing at L5-S1.  The Veteran has provided lay 
evidence of in-service occurrence and various service 
treatment records show treatment for and complaints of lumbar 
spine injuries.  Finally, there is medical evidence of a 
nexus between the claimed in service injury and the current 
disability.  

	
Thus, the evidence of record demonstrates that the Veteran 
sustained injuries to his lumbar spine while on active duty 
and as a result currently suffers from degenerative arthritis 
of the lumbar spine.  Accordingly, the Board finds that the 
evidence of record warrants service connection.


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


